   Case: 5:20-cv-00386 Doc #: 1 Filed: 02/20/20 1 of 5. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
 JAMES MEEKER,                                 )      CIVIL ACTION NO.____________
 61 South Highland Ave.                        )
 Akron, Ohio 44303                             )
                                               )      JUDGE ____________________
          PLAINTIFF,                           )
                                               )
 vs.                                           )      CIVIL COMPLAINT (FEDERAL TORT
                                               )      CLAIM ACT)
 THE UNITED STATES OF                          )
 AMERICA                                       )
                                               )
 U.S. Attorney for the Northern District
                                               )
 of Ohio
 Attention: Civil Process Clerk                )
 801 West Superior Avenue; Suite 400           )
 Cleveland, Ohio 44113-1852

 Attorney General of the United States
 Department of Justice, Room 5111
 10th & Constitution Ave. NW
 Washington D.C. 20530

          DEFENDANT.


                                           COMPLAINT

       Comes now the Plaintiff James Meeker, by and through counsel Ryan J. Melewski and

Rafidi, Pallante and Melewski, LLC, and brings this action to obtain relief for the acts of the

Defendant herein which caused physical and emotional damages to James Meeker because of the

conduct of a Federal employee under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., and

the laws of the State of Ohio. Plaintiff, for his Complaint against the Defendant, alleges as follows:

                                             PARTIES

   1. The Plaintiff, James Meeker (hereinafter “Plaintiff” or “Mr. Meeker”) is a resident of

       Akron, Summit County, Ohio.
Case: 5:20-cv-00386 Doc #: 1 Filed: 02/20/20 2 of 5. PageID #: 2



2. Rachel Hanley (hereinafter “DEA Agent Hanley”) is, upon information and belief, a

   resident of the State of Ohio, and at the time of the incident alleged herein, was an

   employee, representative or agent of the United States of America Drug Enforcement

   Administration acting within the course and scope of her federal employment.

                            JURISDICTION AND VENUE

3. Plaintiff realleges and incorporates by reference, as if fully set forth herein, all the

   allegations contained in the above paragraphs of the Complaint.

4. Plaintiff has suffered injuries and damages due to the wrongful actions of Defendant, and

   this action is a case of controversy over which this court has jurisdiction under Article III

   of the United States Constitution.

5. This is a civil action for damages arising under the Federal Tort Claims Act (“FTCA”), 28

   U.S.C. § 2671 et seq., and the laws of the State of Ohio arising out of the acts or omissions

   of the Defendant, that occurred within the Northern District of Ohio.

6. The respective acts and omissions of DEA Agent Hanley, as alleged hereinafter, were

   conduct that was carried out by her within the course and scope of her individual position

   with the Drug Enforcement Administration, U.S Department of Justice and United States

   of America.

7. Jurisdiction is based on 28 U.S.C.A. § 1331, 28 U.S.C.A. § 1343, and 28 U.S.C.A. § 1367.

   This Court has jurisdiction over the state law claims.

8. This action arises pursuant to the Federal Tort Claims Act (“FTCA”) 28 U.S.C.A. §

   1346(b) and 28 U.S.C.A. § 2671, et seq. The Court also has jurisdiction pursuant to 28

   U.S.C.A. § 1346 and 28 U.S.C.A. § 2671.
Case: 5:20-cv-00386 Doc #: 1 Filed: 02/20/20 3 of 5. PageID #: 3



9. Venue for this action properly lies in this District pursuant to 28 U.S.C.A. § 1331 and §

   1343.

                           PREREQUISITES TO FILING SUIT

10. Plaintiff realleges and incorporates by reference, as if fully set forth herein, all the

   allegations contained in the above paragraphs of the Complaint.

11. Plaintiff has exhausted administrative remedies as set forth in the Federal Tort Claims Act.

12. On or about October 17, 2018, Plaintiff submitted a Standard Form 95 (SF-95”) Claim for

   the Damage, Injury, or Death through the Drug Enforcement Administration.

13. On September 6, 2019, the Drug Enforcement Administration, through its Office of Chief

   Counsel, notified Mr. Meeker via U.S. Mail, Certified, that it was denying his claims under

   the Federal Tort Claims Act and advised him of his right to file suit directly under the

   Federal Tort Claims Act.

                                COUNT ONE – NEGLIGENCE

14. Plaintiff realleges and incorporates by reference, as if fully set forth herein, all the

   allegations contained in the above paragraphs of the Complaint.

15. On or about August 13, 2018, the Plaintiff James Meeker was operating his motor vehicle

   traveling west on Tallmadge Avenue in the City of Akron, Ohio (Summit County).

16. On or about August 13, 2018, DEA Agent Hanley was operating her motor vehicle

   traveling north on Gorge Boulevard in the City of Akron, Ohio (Summit County) and

   negligently, wantonly, and/or intentionally operated her vehicle causing it to collide with

   Plaintiff James Meeker’s vehicle.

17. As a direct and proximate result of DEA Agent Hanley’s actions and/or inactions, Plaintiff

   James Meeker suffered past and future economic and non-economic damages including
Case: 5:20-cv-00386 Doc #: 1 Filed: 02/20/20 4 of 5. PageID #: 4



   but not limited to medical bills, lost wages, lost earnings, pain and suffering, loss of

   enjoyment, loss of society, consortium, companionship, care, assistance, attention,

   protection, advice, guidance, counsel, instruction, training or education, disfigurement,

   permanent injury, mental anguish and any other intangible loss.

18. Furthermore, Plaintiff James Meeker has suffered pain and will, with reasonable certainty,

   continue to so suffer in the indefinite future.

19. As a direct and proximate result of DEA Agent Hanley’s negligence, Plaintiff James

   Meeker was required to obtain medical care for his injuries and he will with reasonable

   certainty, continue to require future medical care and treatment and pay additional sums

   therefore in the definite future.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff James Meeker, prays for a Judgment of monetary damages, as set

forth in this Complaint and as allowed by law, in an amount of Seventy-Five Thousand Five

Hundred Dollars ($75,500.00) that includes: compensatory damages in a sum consistent with

the bodily injuries and mental anguish of Mr. Meeker; lost wages and the reasonably expected

earning capacity of Mr. Meeker; conscious pain and suffering; emotional distress; sustained

and ongoing medical bills for treatment; and all damages Plaintiff suffered for physical and

emotional pain, emotional distress, hardship, shock, worry, agony, anxiety, sleeplessness,

illness and trauma. Judgment for damages against the Defendant on all permitted theories of

liability for the actions and omissions of it’s employees, agents, and representatives that

proximately caused or contributed to the injuries of Mr. Meeker; post judgment interest as

provided by law; and for such further recovery and relief as this Court may deem just and

equitable.
   Case: 5:20-cv-00386 Doc #: 1 Filed: 02/20/20 5 of 5. PageID #: 5



                                           Respectfully submitted,


                                           /s/ Ryan J. Melewski
                                             RYAN J. MELEWSKI (0084956)
                                             MARK A. RAFIDI (0070143)
                                             Rafidi, Pallante & Melewski LLC
                                             105 N. Broad St.
                                             Canfield, Ohio 44406
                                             T: 330.965.8000
                                             F: 330.286.9196
                                             E: rmelewski@lawrpm.com
                                             Attorney for Plaintiff


                            INSTRUCTIONS TO THE CLERK

        Please serve a copy of the foregoing Complaint by U.S. Certified Mail to the Defendant
at both of the addresses listed in the caption of this Complaint.


                                           /s/ Ryan J. Melewski
                                             RYAN J. MELEWSKI (0084956)
                                             MARK A. RAFIDI (0070143)
                                             Rafidi, Pallante & Melewski LLC
                                             105 N. Broad St.
                                             Canfield, Ohio 44406
                                             T: 330.965.8000
                                             F: 330.286.9196
                                             E: rmelewski@lawrpm.com
                                             Attorney for Plaintiff
